Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 3/1/21 is acknowledged.
Claims 9-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 19-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Amikura (US 20070272154).
 	Regarding claim 1, Amikura teaches in Fig. 7 a gas distribution assembly, comprising: a first plate (partition plate 64 [0041]) having a disk shape (entire showerhead is cylindrical [0040]) and a plurality of first apertures (gas channels 68A [0043]) formed therethrough (Fig. 7), wherein the plurality of first apertures extend beyond a lower surface of the first plate thereby forming a plurality of cylindrical bodies (68a extend from 64 forming cylindrical nozzles 68 having a diameter [0043], Fig. 7); a second plate (bottom plate 70 [0043]) positioned axially below the first plate (Fig. 7) and having a disk shape (as discussed, entire showerhead is cylindrical), the second plate comprising: a plurality of second apertures (openings in 70 in which 68 are inserted, Fig. 7)  formed in a first region of the second plate (said openings are within at least an outer circular span of 70, Fig. 6 where 10A, coaxial with 68, are located, see drawing below) and through the second plate (they penetrate 70 Fig. 7), wherein the plurality of 

    PNG
    media_image1.png
    399
    450
    media_image1.png
    Greyscale

 	Regarding claim 2, Amikura teaches the gas distribution assembly of claim 1, wherein the first region and the second region are similarly shaped and coaxially aligned with the second plate (as drawn above, both circles, both concentric with 70, Fig. 6, 1).
 	Regarding claim 5, Amikura teaches the gas distribution assembly of claim 1, wherein the second plate further comprises a third region (a thin circular band containing the four centermost apertures 10D, Fig. 6, see drawing above) having no second or third apertures formed therein (Fig. 6 above and also side view Fig. 7), wherein the first region, the second region, and the third region are coaxially aligned with the second plate (as shown above, concentric with the center of bottom face of 70).

 	Regarding claim 7, Amikura teaches the gas distribution assembly of claim 1, wherein the plurality of third apertures are distributed evenly around the plurality of second apertures within the second region of the second plate (see drawing above, at least four of second apertures, where 10A are located in the 2nd region, are surrounded by four 10C in an evenly spaced arrangement, i.e. a tilted square).
 	Regarding claim 19, Amikura teaches a semiconductor processing chamber (vessel 4 [0033]) in Fig. 1, comprising: a gas distribution assembly having a first plate and a second plate (see claim 1), wherein: the first plate has a disk shape and a plurality of first apertures formed therethrough, wherein the plurality of first apertures extend beyond a lower surface of the first plate thereby forming a plurality of cylindrical bodies; the second plate has a disk shape and is positioned axially below the first plate, the second plate comprises: a plurality of second apertures formed in a first region of the second plate and through the second plate, wherein the plurality of second apertures align with the plurality of first apertures; and a plurality of third apertures formed in a second region of the second plate and through the second plate, wherein an area defined by the second region is less than an area defined by the first region; and wherein the second plate is sealingly coupled with the first plate to define a volume between the first plate and the second plate, wherein the volume is fluidly accessible from the plurality of third apertures, and wherein the volume is fluidly isolated from the plurality of first apertures and the plurality of second apertures (for all the above, see claim 1).
 	Regarding claim 20, Amikura teaches the semiconductor processing chamber of claim 19, further comprising a baffle (top plate 54 [0040], Fig. 7, which serves to block gases from inside the chamber leaking to the outside, i.e. a chamber lid) positioned axially above the gas distribution assembly (Fig. 1, 7, the lid is axially above the gas assembly below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amikura (US 20070272154) as applied to claim 1 and further in view of Sabri (US 20120222815).
	Regarding claim 3, Amikura teaches the gas distribution assembly of claim 1, but does not teach wherein the first region defines a circle having a diameter of about 50% of a diameter of the second plate; however, Sabri teaches that changing the arrangement/dimensions of gas flow holes on a showerhead plate can be adjusted to control for desired flow [0080] and provides an example of a faceplate with different gas flow zones having a diameter relative to the faceplate [0108]. Therefore, one skilled in the art would notice that altering the dimensions of different flow zones relative to that of the plate would affect the gas flow and is thus a result effective parameter. It would be obvious to those skilled in the art at the time of the invention to optimize the dimensions of different flow zones relative to that of the plate in order to control the gas flow. For optimization of ranges, see MPEP 2144.05II. Additionally, per MPEP 2144.04 IVA, it has been held that a difference in relative dimensions did not render the claims patentable. 
 	Regarding claim 4, Amikura in view of Sabri, teaches the gas distribution assembly of claim 3, but does not teach wherein the diameter of the circle is between about 2 inches and about 10 inches, however, as indicated above, Sabri suggests that the dimensions of different gas flow zones on a faceplate is a result effective parameter. It would be obvious to those skilled in the art at time of the invention to optimize the dimension of gas zones/regions in order to control the gas flow. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amikura (US 20070272154) as applied to claim 1 and further in view of Chuc (US 20110011338).
 	Regarding claim 8, Amikura teaches the gas distribution assembly of claim 1, but does not teach: an annular body comprising: an inner wall positioned at an inner diameter; an outer wall positioned at an outer diameter; an upper surface; a lower surface; an upper recess formed into the upper surface; a lower 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/YUECHUAN YU/Primary Examiner, Art Unit 1718